Title: To James Madison from John Francis Gaullier, 2 August 1801 (Abstract)
From: Gaullier, John Francis
To: Madison, James


2 August 1801, Fredericksburg. Mentions that he taught dancing to Miss Nelly Madison and to Francis Madison’s children and once met JM at Orange Court House. Says the president promised in April to inquire about a post for him in the Navy or War Department, but he suspects his subsequent letters to Jefferson have miscarried. Relates his desperate circumstances, requests JM to inquire if letters were received, and seeks his support.
 

   RC (DLC). 4 pp.


   Jefferson docketed Gaullier’s 14 May and 29 June 1801 letters as received on 19 May and 1 July 1801, respectively. On 23 Aug. Gaullier wrote Jefferson requesting one hundred dollars to pay creditors (Gaullier to Jefferson, 14 May, 29 June, and 23 Aug. 1801 [DNA: RG 59, LAR, 1801–9]).

